 

 

Case 1:20-cr-00342-GBD Document 38 Filed 12/02/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA, : on
oe

ona ji
CALVIN BLAIR and JOHN BLAIR, SS if

20 Cr. 342 (GBD)

Defendants.

GEORGE B. DANIELS, United States District Judge:
The pretrial conference currently scheduled for January 26, 2021 at 10:00 a.m. is adjourned
to February 23, 2021 at 10:30 a.m. Time is excluded in the interest of justice pursuant to the

Speedy Trial Act, 18 U.S.C. § 3161(h)(7), until that time.

Dated: New York, New York
December 2, 2020

SO ORDERED.

fing b. Dai

GRY B. DANIELS
ted ates District Judge
